DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/23/2021 has been entered:  Claims 33 - 36 and 38 - 54 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 - 34, 36, 38, 40, 47, and 51 - 53 are rejected under 35 U.S.C. 103 as being obvious over Armstrong et al. (PCT/US2011/041521), hereinafter Armstrong in view of Jones et al. (US 2010/0016767 A1).

Regarding claim 33, Armstrong teaches a connecting device for a wound dressing system for providing at least aspiration to a wound site (Fig. 2J; Abstract), comprising a top layer and a bottom layer each constructed from a flexible, liquid impermeable material (elements 5510 and 5518; Paragraph 57), wherein each of the layers has a proximal end and a distal end and elongate portions extending therebetween (elements 5503 and 5505; Paragraphs 7, 8, and 56), and wherein each of the layers the left edge and a right edge and a center portion therebetween; a left seal extending along the length of the left edges of the top and bottom layers, a right seal extending along the length of the right edges of the top and bottom layers (Paragraph 62), one or more openings in the bottom layer at or near a distal end of the left and right fluid passages (element 5526; Fig 2J also shows an opening in bottom layer 5518; also see Paragraph 60), wherein the fluid passage is configured to provide aspiration to the wound site (Paragraphs 59 - 61). Armstrong also teaches an applicator portion (element 5520) and said fluidic connector comprising a flexible, elongate spacer material between the flexible impermeable layers defining the fluid channel (Fig. 2J, elements 5512 and 5516; Paragraphs 58 - 59).
Armstrong does not explicitly teach a middle seal extending along at least a portion of the length of the center portions of the top and bottom; a left fluid passage between the top and bottom layers, further defined by the left seal the middle seal; the right fluid passage 
In the same field of endeavor, Jones teaches a wound dressing having a flexible fluidic connector (Figs. 32 and 43; Paragraphs 85 and 86). Jones further teaches the fluidic connector comprising two passages; a left fluid passage between top and bottom layers further defined by a left seal any middle seal; and a right fluid passage between the top and bottom layers, further defined by the middle and right seal (See Annotated Fig. 32 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluidic connector of Armstrong to comprise side-by-side passages as taught by Jones. Doing so would thus result in a left fluid passage between top and bottom layers further defined by a left seal and middle seal; and a right fluid passage between top and bottom layers, further defined by the middle seal in a right seal as depicted in Jones. Doing so would be obvious to allow accommodation of a second fluid passage while still maintaining a flat and flexible fluidic connector (recognized in Paragraph 86 of Jones).
Further, it would be obvious that both passages would still comprise a flexible, elongate spacer material in the same manner as the original passage of Armstrong in order to aid in wicking or transporting fluid/negative pressure (Paragraph 59 of Armstrong).


    PNG
    media_image1.png
    818
    561
    media_image1.png
    Greyscale



Armstrong does not explicitly teach a first and second fluid passage positioned side-by-side and join together along at least a portion of the along the length.
In the same field of endeavor, Jones teaches a wound dressing having a flexible fluidic connector (Figs. 32 and 43; Paragraphs 85 and 86). Jones further teaches the fluidic connector comprising a first fluid passage and second fluid passages in side-by-side and join together along a portion of the along the length (See Annotated Fig. 32 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluidic connector of Armstrong to comprise side-by-side passages as taught by Jones. Doing so would be obvious to allow accommodation of a second fluid passage while still maintaining a flat and flexible fluidic connector (recognized in Paragraph 86 of Jones).
Further, it would be obvious that both passages would still comprise a flexible, elongate spacer material in the same manner as the original passage of Armstrong in order to aid in wicking or transporting fluid/negative pressure (Paragraph 59 of Armstrong).

Regarding claim 36, the combination of Armstrong and Jones substantially disclose the invention as claimed. Armstrong further teaches the fluid passage being constructed from a flexible, liquid impermeable material (elements 5510 and 5518; Paragraph 57). Jones also teaches a first and second fluid passage being formed between flexible layers of liquid impermeable material (as seen in Fig. 32; Paragraph 86 also describes the connector as flat and flexible). As such, it would be obvious that the first and second fluid passages would still be formed between flexible layers of liquid impermeable and material as originally taught by Armstrong.
Further, it would be obvious to make the second channel formed between flexible layers of liquid permeable material in the same manner as the first channel of Armstrong since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the addition of a second, identical channel really provides a second fluid path in the same manner as the first, without providing any new or unexpected functions. Accordingly, these limitations are not patentable over the prior art. 

Regarding claim 38, the combination of Armstrong and Jones substantially disclose the invention as claimed, including a fluidic connector according to claim 33.
Armstrong further teaches using a sealing membrane for covering the wound (Fig. 2, element 5531; Paragraphs 3 and 55); a wound filler adapted to be positioned in wound 

Regarding claim 40, the combination of Armstrong and Jones substantially disclose the invention as claimed, including the fluidic connector of claim 34.
Armstrong further teaches using a sealing membrane for covering the wound (Fig. 2, element 5531; Paragraphs 3 and 55); a wound filler adapted to be positioned in wound (Paragraph 53); and a fluidic connector according to Claim 34 configured to be sealed over an opening in the one membrane.

Regarding claim 42, the combination of Armstrong and Jones substantially disclose the invention as claimed.
Armstrong further teaches having a waste collection canister connected to a first fluid passage (Fig. 1, element 105; Paragraph 50).
Jones also teaches comprising a waste collection canister configured to connect to one of the left and right fluid passages (Fig. 43, labeled Collection Means; Paragraphs 54 and 55).

Regarding claim 47, the combination of Armstrong and Jones substantially disclose the invention as claimed.
Armstrong further teaches having a waste collection canister connected to a first fluid passage (Fig. 1, element 105; Paragraph 50).


Regarding claim 51, the combination of Armstrong and Jones substantially disclose the invention as claimed.
As previously stated, the combination of Armstrong and Jones does teach having two fluid passages, either of which would be capable of providing aspiration and irrigation in the same manner as claimed (e.g. Paragraph 308 of Jones does describe the use of debriding agents).
Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114 which relates to Functional Language. In the instant case, the fluidic connector of Armstrong and Jones has all the structure of the claimed fluidic connector and thus would be for providing aspiration and irrigation and wherein the other of the left and right fluid passages is configured to provide irrigation to the wound site.

Regarding claim 52, the combination of Armstrong Jones substantially disclose the invention as claimed.
As previously stated, the combination of Armstrong and Jones does teach having two fluid passages, either of which would be capable of providing aspiration and irrigation in the 
Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114 which relates to Functional Language. In the instant case, the fluidic connector of Armstrong and Jones has all the structure of the claimed fluidic connector and thus the second fluid passage is configured to provide irrigation to the wound site.

Regarding claim 53, Armstrong teaches a connecting device for a wound dressing system for providing at least aspiration to a wound site (Fig. 2J; Abstract), comprising a proximal end and a distal end and elongate portions extending therebetween (elements 5503 and 5505; Paragraphs 7, 8, and 56); the elongate bridge comprising a top layer, an intermediate layer and a bottom layer forming an upper fluid passage and a lower fluid passage (elements 5510 and 5518; Paragraph 57; the upper fluid passage being defined by spacer 5512 and the lower passage being defined by spacer 5516), at least one applicator portion at a distal end of the elongate bridge portion (element 5520).
Armstrong does not explicitly teach a first conduit and a second conduit positioned side-by-side at a proximal end of the elongate bridge portion, wherein the top layer is positioned above the first and second conduit, the intermediate layer is positioned beneath the first conduit and above the second conduit, and the bottom layer is positioned beneath the first 
In the same field of endeavor, Jones teaches a wound dressing having a flexible fluidic connector (Figs. 32 and 43; Paragraphs 85 and 86). Jones further teaches the fluidic connector comprising a first fluid conduit and second conduit positioned side-by-side and join together along a portion of the along the length (See Annotated Fig. 32 above) when the top layers positioned above the first and second conduit, the intermediate layers positioned underneath the first conduit and above the second conduit, in the bottom layers positioned beneath first conduit second conduit (Annotated Fig. 32 shows the top layer and bottom layer sandwiching the intermediate layer and side-by-side conduits, the intermediate layer surrounding both conduits on the top and bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluidic connector of Armstrong to comprise side-by-side passages as taught by Jones. Doing so thus result in first and second conduit positioned side-by-side at the proximal end of the elongate bridge portion, where the top layer is positioned above the first and second conduits, the intermediate layers positioned underneath the first conduit and above the second conduit, and the bottom layer is positioned beneath the first conduit and the second conduit wherein the first conduit is in fluid communication with the upper fluid passage and the second conduit is in fluid communication with the lower fluid passage. Doing so would be obvious to allow accommodation of a second fluid passage while still maintaining a flat and flexible fluidic connector (recognized in 

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and Jones as applied to claim 1 above, and further in view of Blott et al. (US 2011/0213319 A1), hereinafter Blott.

Regarding claim 35, the combination of Armstrong and Jones substantially discloses the invention as claimed.
They do not explicitly teach the first fluid passage and second fluid passage are separated at the distal end, each fluid passage being connected to a separate applicator portion.
In the same field of endeavor, Blott teaches a wound dressing apparatus (Fig. 1; Abstract) comprising a first fluid passage and second fluid passage being separated at a distal end (Figs. 4a - 4b; elements 46 and 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluidic connector of Armstrong and Jones to separate the fluid passages at a distal end such that they enter the wound dressing at different locations. Doing so would predictably allow analogous delivery of irrigation fluid and removal of wound exudate with the added benefit of promoting circulation within the wound. Further, doing so would be within ordinary skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, 
Armstrong, Jones, and Blott still do not explicitly teach each fluid passage connecting to a separate applicator portion. However, it would have been obvious to a person of ordinary skill in the art before the effective filling date to have modified each end to comprise an applicator as taught by Armstrong, for the same reasons as set forth above. That is, doing so would predictably allow for analogous fluid communication with the wound and would allow for each fluid passage of fluidic connector to be attached after the wound has been prepared (recognized in Paragraph 56 of Armstrong).
Further, doing so would be within ordinary skill in the art since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the applicator performs the same function, and provides the same benefit to each of the distal ends of the first and second fluid passages, without providing any new or unexpected functions. Accordingly, these limitations are not patentable over the prior art.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and Jones as applied to claim 38 above, and further in view of Crojzat et al. (US 2011/0184361 A1), hereinafter Crojzat.



Armstrong further teaches a source of negative pressure configured to be in fluid communication with the fluid passage (Paragraphs 9 and 56).
Also, as previously stated, the combination of Armstrong and Jones does teach having two fluid passages, either of which would be capable of providing aspiration and irrigation in the same manner as claimed (e.g. Paragraph 308 of Jones does describe the use of debriding agents).
Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114 which relates to Functional Language. In the instant case, the fluidic connector of Armstrong and Jones has all the structure of the claimed fluidic connector and thus the second fluid passage is configured to provide irrigation to the wound site.
However, they do not explicitly teach a source of irrigation fluid configured to be in fluid communication with the other of the fluid passages.
Crojzat further teaches the conduit having channels to supply vacuum and irrigation (i.e. rinsing medium; paragraph 38). It is inherent that a source of negative pressure and a source of irrigation fluid would need to be provided in communication with said passages in order to supply vacuum and irrigation as described by Crojzat.
.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and Jones as applied to claim 40 above, and further in view of Crojzat.

Regarding claim 41, the combination of Armstrong and Jones substantially disclose the invention as claimed.
Armstrong further teaches a source of negative pressure configured to be in fluid communication with the fluid passage (Paragraphs 9 and 56).
Also, as previously stated, the combination of Armstrong and Jones does teach having two fluid passages, either of which would be capable of providing aspiration and irrigation in the same manner as claimed (e.g. Paragraph 308 of Jones does describe the use of debriding agents).
Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114 which relates to Functional Language. In the instant case, the fluidic connector of Armstrong and Jones has all the structure of the claimed 
However, they do not explicitly teach a source of irrigation fluid configured to be in fluid communication with the other of the fluid passages.
Crojzat further teaches the conduit having channels to supply vacuum and irrigation (i.e. rinsing medium; paragraph 38). It is inherent that a source of negative pressure and a source of irrigation fluid would need to be provided in communication with said passages in order to supply vacuum and irrigation as described by Crojzat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Armstrong and Jones to specifically comprise an irrigation fluid source. Doing so would be necessary to provide irrigation to the wound as described by Crojzat.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and Jones as applied to claim 38 above, and further in view of Crojzat.

Regarding claim 43, the combination of Armstrong and Jones substantially disclose the invention as claimed.
As previously stated, the combination of Armstrong and Jones does teach having two fluid passages. However, they do not expressly teach and irrigation conduit configured to connect to one of the left and right fluid passages.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluidic connector of Armstrong and Jones to comprise the irrigation conduit of Crojzat. Doing so would predictably allow for the left or right fluid passages to supply an irrigation/rinsing fluid to the wound in the same manner as described by Crojzat. 

 Claims 44 - 46 and 48 - 50 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in Jones as applied to claim 1 above, and further in view of Stevenson et al. (US 2010/0069885 A1), hereinafter Stevenson .

Regarding claim 44, the combination of Armstrong and Jones substantially discloses the invention as claimed. They do not explicitly teach a manifold in communication with one of the left and right fluid passages configured to provide irrigation fluid to the wound site, the manifold having a lower surface and being adapted to deliver irrigation fluid across a larger 
In the same field of endeavor, Stevenson teaches a wound dressing (Fig. 1; Abstract) comprising a manifold (Fig. 4; Paragraph 55) having a lower surface (inherent) and being adapted to deliver irrigation fluid across a larger area than a distal end of the one of the left and right fluid passages configured to provide irrigation fluid to the wound site (see Paragraph 31 which defines manifolds as” a substance or structure that is provided to assist in applying reduced pressure to, delivering fluids”; further, the manifold is substantially larger than the applicator portion 314, and thus would inherently be capable of delivering fluids across a larger area than a distal end of one of the left and right fluid passages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either the left or right fluid passages of Armstrong and Jones to comprise the manifold of Stevenson. Doing so would predictably result in delivering negative pressure or irrigation fluid across a larger area than a distal end of one of the fluid passages would aid in delivering or removing fluid (recognized in Paragraph 31 of Stevenson).

Regarding claim 45, the combination of Armstrong, Jones, and Stevenson substantially discloses the invention as claimed.
Stevenson further teaches the manifold comprising a plurality of radially extending arms (Fig. 4, elements 302 and 304).


Regarding claim 46, the combination of Jones, Armstrong, and Stevenson substantially discloses the invention as claimed.
Stevenson further teaches further teaches the manifold comprising an encapsulating envelope comprising fenestrations (i.e. irrigation orifices; Fig. 4, element 308; Paragraph 56; although the lower surface is not shown, as the envelope surrounds the manifold, the orifices would also be on the lower surface; also see Fig. 1, element 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Jones, Armstrong, and Stevenson to specifically comprise the irrigation orifices of Stevenson. Doing so would allow for additional fluid communication with the manifold while allowing for use with a non-adherent film (see Paragraphs 37 and 38 of Stevenson).

Regarding claim 48, the combination of Jones, Armstrong, and Stevenson substantially discloses the invention as claimed.
 a substance or structure that is provided to assist in applying reduced pressure to, delivering fluids”; further, the manifold is substantially larger than the applicator portion 314, and thus would inherently be capable of delivering fluids across a larger area than a distal end of one of the left and right fluid passages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either the left or right fluid passages of Armstrong and Jones to comprise the manifold of Stevenson. Doing so would predictably result in delivering negative pressure or irrigation fluid across a larger area than a distal end of one of the fluid passages would aid in delivering or removing fluid (recognized in Paragraph 31 of Stevenson).

Regarding claim 49, the combination of Jones, Armstrong, and Stevenson substantially discloses the invention as claimed.
Stevenson further teaches the manifold comprising a plurality of radially extending arms (Fig. 4, elements 302 and 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either the left or right fluid passages of Armstrong and Jones to comprise the manifold of Stevenson including the plurality of radially 

Regarding claim 50, the combination of Armstrong, Jones, and Stevenson substantially discloses the invention as claimed.
Stevenson further teaches further teaches the manifold comprising an encapsulating envelope comprising fenestrations (i.e. irrigation orifices; Fig. 4, element 308; Paragraph 56; although the lower surface is not shown, as the envelope surrounds the manifold, the orifices would also be on the lower surface; also see Fig. 1, element 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Jones, Armstrong, and Stevenson to specifically comprise the irrigation orifices of Stevenson. Doing so would allow for additional fluid communication with the manifold while allowing for use with a non-adherent film (see Paragraphs 37 and 38 of Stevenson).

Allowable Subject Matter
Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for indicating allowable subject matter:

In particular, Armstrong does not teach the first and second conduits positioned side-by-side. While this feature is taught by Jones, Jones does not teach that this seal explicitly does not pass above the first conduit or under the second conduit as Jones teaches an intermediate layer which surrounds both conduits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues one of ordinary skill in the art would not be motivated to modify Armstrong to be side-by-side as taught by Jones.
Applicant appears to further argue this is due to Jones teaching the use of tubing rather than sealed layers as taught by Armstrong. However, in response to Applicant's arguments against Jones individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the connector of Jones is not being bodily incorporated, nor would the tubing of Jones replace the fluidic connector as originally taught by Armstrong. That is, Jones is merely relied upon to teach the advantages of having a side-by-side arrangement which are sealed together to comprise a middle, intermediate seal (Paragraph 86 of Jones indicates said arrangement would allow accommodation of a second fluid passage while still maintaining a flat and flexible fluidic connector). Said second fluid passage would be the same as the first fluid passage of Armstrong, and they would be sealed together in the manner taught by Jones (e.g. the lumens of Figs. 4 and 32 of Jones would each be “replaced” with the fluidic connector of Armstrong). Thus, the fluidic connector of the combination of Jones and Armstrong would comprise the original layers and seals of Armstrong, and would be sealed together by the additional intermediate seal of Jones.
Further, Jones teaches said fluidic connector still being flexible (Fig. 4 labels the conduits and tubings as explicitly flexible). As such, Jones directly contradicts the idea that such a modification would make the conduit “hard” (also see Paragraph 86), as Applicant suggests.

Regarding claim 53, Applicant argues the combination of references does not teach the first and second conduit positioned side-by-side at a proximal end of the elongate bridge portion.

Applicant further argues Armstrong and Jones to not teach an intermediate layer positioned underneath the first conduit and above the second conduit. However, as stated in the rejection of claim 53 above Annotated Fig. 32 shows a layer surrounding both conduits, and as such, would be both above and below the first and second conduits. While Examiner understands the distinction between having a layer surrounding both conduits and the intermediate layer 333 in Fig. 3E of Applicant’s specification which appears to be only beneath the first conduit and be only above the second conduit, such features are not recited in claim 53.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, given the flexible nature of the conduits and fluidic connector as a whole, the designation of passages as “upper” and “lower” would ultimately depend on the orientation of the device, and would not serve to distinguish from the combination of Armstrong and Jones on its own.
Claim 54 more explicitly claims this feature and has been indicated as containing allowable subject matter (see Allowable Subject Matter above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blott et al. (US 2009/0012483 A1) teaches a wound dressing in which a first and second fluid passage are separated at a distal end (Figs. 4a and 4b) which also comprises a manifold with radially extending arms (Figs. 18a - 18b).
Faires, JR. (US 2006/0229586 A1) teaches a flat, dual lumen fluidic connector.
Solomon et al. (US 2013/0138036 A1) teaches a multi-lumen fluidic connector for negative pressure and irrigation.
Hamman et al. (US 2014/0135741 A1) teaches a multi-lumen fluidic connector for negative pressure and irrigation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781